PER CURIAM.
We reverse the partial summary judgment entered below, as it is not clear on this record that appellee has carried his burden of showing the nonexistence of a disputed issue of material fact with respect to the affirmative defenses of appellant Mark Wallach, and the comparable defenses raised by the pending motion to dismiss of appellant Mark Wallach, Ltd. O’Neal v. Brady, 476 So.2d 294 (Fla. 3d DCA 1985). We therefore do not reach appellant’s alternative contention that the trial court erred by denying leave to submit a belated affidavit on rehearing.
Reversed and remanded.